IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                     October 5, 2000 Session

                   TIP AND BARBARA TERRY v. SCOTT BOTTS

                         Appeal from the Juvenile Court for Scott County
                              No. 8642    Michael A. Davis, Judge

                                    FILED FEBRUARY 22, 2001

                                   No. E2000-01288-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring.



        I concur fully in the majority opinion’s holding that the Scott County Juvenile Court lacked
subject matter jurisdiction to consider the appellees’ petition to establish grandparent visitation. In
view of this holding, I do not believe that it is appropriate to discuss the propriety of the trial court’s
determination – as expressed in the language of the majority opinion – “that a substantial danger of
harm existed as to all three of these children should they be prohibited from visiting with their
grandparents.” In addressing the substance of this finding, the majority opinion seems to tacitly
acknowledge that the statutory definition of “substantial harm to the child” as set forth in T.C.A. §
36-6-306(b)(1)(A)-(C) and as further explained in Subsection (b)(2) of T.C.A. § 36-6-306 is a
constitutionally-valid predicate for the application of the “best interests” test pursuant to the
provisions of T.C.A. § 36-6-307. I have some doubts regarding this conclusion, doubts that are
engendered by my reading of Hawk v. Hawk, 855 S.W.2d 573 (Tenn. 1993) and its progeny. In any
event, that question is not before us in this case and I express no firm opinion as to whether these
particular statutory provisions are compatible with the Tennessee Constitution.



                                                         ___________________________________
                                                         CHARLES D. SUSANO, JR., JUDGE